Exhibit 10.1

 

LOGO [g220566g0707034525163.jpg]

July 6, 2016

David D. Powell

2 Shannon Circle

Houston, Texas 77024

Dear David:

It has been a pleasure discussing with you opportunities for joining the Cobalt
team, and I am pleased to follow up on those conversations. I would like to
confirm our offer for employment as Chief Financial Officer and Executive Vice
President reporting to me. Your starting pay will be $42,500 monthly ($510,000
annualized) and your anticipated start date is July 8, 2016 or as agreed, but
this offer and start date are both contingent upon successful completion of
Cobalt’s background check process, successful passage of Cobalt’s background
checks themselves, and the other requirements set forth in this email. Upon
acceptance, please sign, complete and return the following forms and information
1) “Fair Credit Reporting Act” Form, 2) “Fair Credit Reporting Act” Disclosure
Statement 3) “Fair Credit Reporting Act” Authorization Statement 4) ADPs Consent
to Conduct Background Investigation and 5) New Hire Information Form at your
earliest convenience. The screenings to be conducted include Employment
Verification, Education Verification, Certification/license Verification, 7 yr.
Criminal Court Records and any additional screening that may be specific to your
role. In the event that your start date is before all Cobalt background checks
are completed, successful passage is still required to remain employed by
Cobalt. In other words, if you start working for Cobalt before the background
check process is completed, and thereafter you do not successfully pass the
background checks, Cobalt reserves the right to immediately terminate your
employment.

After you join Cobalt, you will be eligible for health care coverage under terms
applicable to Cobalt employees. You will also be eligible for reimbursement of
the monthly COBRA premium for the year 2017 for your dependent child. This
monthly reimbursement will extend through December 2017. You will also be
eligible for thirty (30) days of vacation per year (subject to the terms of
Cobalt’s vacation policy). Copies of our health care and other benefit programs
are included for your review.

Additionally, you will be eligible to be considered for a discretionary annual
bonus with a target of 75% of your base salary earned during the performance
year. Any discretionary bonus awarded will be earned and paid under the
condition that you remain employed and in good standing on the bonus
distribution date. Any bonus for the fiscal year in which your employment begins
will not be prorated, based on the number of days you are employed by the
Company during that fiscal year. Also, after your start date, you will be
awarded a total of 255,000 service-vesting restricted shares/performance units
of Cobalt common stock and stock units under our Long Term Incentive Plan that
will be granted in two awards: one of 127,500 service-vesting restricted shares
with only time vesting and the second of 127,500 Performance Units with both
time and performance based vesting. These awards will be granted to you
effective July 8, 2016, the “Grant Date”. If your start date changes, your Grant
Date may change. All new hire awards follow the Cobalt new hire grant schedule.
All of the restricted shares and stock units are subject to a “Service
Condition”. To meet the Service Condition, you must remain employed with Cobalt
through the applicable vesting date. If you remain employed through the first
anniversary of the Grant Date, one-third of the time based restricted shares
will vest. If you remain employed through the second anniversary of the Grant
Date, an additional one-third of the time based restricted shares will vest. If
you remain employed through the third anniversary of the Grant Date the
remaining one-third of these time based restricted shares will vest. For the
performance based vesting shares, a Performance Condition also applies and on
each anniversary date the performance of Cobalt

 

1 of 4 | Page



--------------------------------------------------------------------------------

stock units must meet (within 10%) or beat the performance of the Russell Energy
MidCap Index. For the avoidance of doubt, performance is measured at each
anniversary based on the performance of the prior year.

In addition to the 127,500 service-vesting restricted shares of Cobalt common
stock and 127,500 performance and service-vesting stock units, you will be
eligible to be considered for a discretionary annual incentive plan award of up
to 150% of your base salary earned during the performance year. Applicable plan
documents govern all such awards.

Cobalt International Energy is a drug-free workplace and requires pre-employment
drug testing. We will provide instructions for the pre-employment drug testing
separately.

This offer is contingent upon your completion of the Company’s Agreement
Regarding Confidential Information and Intellectual Property. A copy is attached
for your convenience.

As is customary in our industry, employment is at-will, and nothing in this
offer letter is intended to modify or in any way affect the at-will nature of
the employment relationship. No Cobalt employee is authorized to enter into any
employment relationship with you other than an at-will employment relationship,
unless it is specifically set forth in a writing signed by both you and the CEO
of Cobalt.

Please thoroughly read the attached information, sign this offer letter and the
Company’s standard Agreement Regarding Confidential Information & Intellectual
Property and return to Wanda Lewis at wanda.lewis@cobaltintl.com. Retain copies
for your files.

We hope that you join us in this exciting opportunity, and we look forward to
your contributions to making Cobalt a great success.

 

  •   Contact Wanda Lewis by email (wanda.lewis@cobaltintl.com) once you have
decided to accept our contingent offer. Response is expected within 5 days of
offer.

 

  •   Fill out the New Hire Information Form and sign the Fair Credit Reporting
Act forms and authorizations provided with this letter and return to Mike Feezel
(mike.feezel@cobaltintl.com).

 

  •   You will receive information regarding the pre-employment drug test.
Please complete these requirements within 3 days.

We hope that you join us in this exciting opportunity, and we look forward to
your contributions to making Cobalt a great success.

 

2 of 4 | Page



--------------------------------------------------------------------------------

Sincerely,

/s/ Tim Cutt

Tim Cutt

Chief Executive Officer

Attachments:

 

  •   Officers’ and Directors’ Questionnaire

 

  •   E&Y Questionnaire

 

  •   “Fair Credit Reporting Act” form

 

  •   “Fair Credit Reporting Act” Disclosure Statement

 

  •   “Fair Credit Reporting Act” Authorization Statement

 

  •   ADP’s Consent to Conduct Background Investigation Form

 

  •   Agreement Regarding Confidential Information and Intellectual Property

 

  •   Cobalt Credit Card Authorization Form

 

  •   New Hire Information Form

 

  •   ADP Benefits summary

 

3 of 4 | Page



--------------------------------------------------------------------------------

By signing this offer letter and as a condition of my employment with Cobalt, I
certify that: (1) as of my start date I will not be employed by any other
company or employer (other than Cobalt), and (2) as of my start date I will not
be on the payroll of any other company or employer (other than Cobalt).

I acknowledge and accept the terms and conditions set forth in this letter, and
I enclose a signed copy of the Agreement Regarding Confidential Information and
Intellectual Property.

 

Signature:

  /s/ David Powell     Date:   July 6, 2016

 

 

4 of 4 | Page